Citation Nr: 0823410	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  04-10 743	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a chronic lung 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from January 1989 until 
February 1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from July 2003 and December 2003 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery Alabama.

The Board previously considered this appeal in April 2006 and 
April 2008 and remanded the claim for additional development.  
The RO/Appeals Management Center (AMC) completed all 
requested development, but continued the denial of benefits 
sought.  As such, this matter is properly returned to the 
Board for appellate consideration.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
January 1989 until February 1995.

2.	On June 25, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the veteran or by his authorized representative.  38 
C.F.R. § 20.204 (2007).  The veteran, through his/her 
authorized representative, has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


